Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 1 of 9 PagelD: 1060

Exhibit W
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 2 of 9 PagelD: 1061

Table of Contents

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION
WASHINGTON, D.C. 20549

SCHEDULE 14A

PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE
SECURITIES EXCHANGE ACT OF 1934

Filed by the Registrant Filed by a Party other than the Registrant O

Check the appropriate box:

O Preliminary Proxy Statement

Definitive Proxy Statement

ooao%0

Confidential, for Use ofthe Commission Only (as permitted by Rule 14a-6(e)(2))
Definitive Additional Materials

Soliciting Material Pursuant to sec. 240.14a-11{c) or sec. 240.14a-12

AMARIN CORPORATION PLC

 

(Name of Registrant as Specified In Its Charter)

N/A

 

(Name of Person(s) Filing Proxy Statement, if other than the Registrant)

Payment of Filing Fee (Check the appropriate box):

No fee required.

O Fee computed on table below per Exchange Act Rules 14a-6(i¥1) and 0-11.

(1)

(2)

(3)

(4)

(5)

Title ofeach class of securities to which transaction applies.

 

Aggregate number of securities to which transaction applies.

 

Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the
filing fee is calculated and state how it was determined):

 

Proposed maximum aggregate value of transaction.

 

Total fee paid.

 

Fee paid previously with preliminary materials.

Check box ifany part of the fee is offset as provided by Exchange Act Rule 0-1 1(a\(2) and identify the filing for which the offsetting fee was paid
previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing.

(ql)

Amount Previously Paid.

 

(2)

Form, Schedule or Registration State No.:

 

G3)

Filing Party:
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 3 of 9 PagelD: 1062

 

Table of Contents
REMUNERATION COMMITTEE REPORT

The information contained in this report shall not be deemed to be (1) “soliciting material,” (2) “filed” with the SEC, (3) subject to Regulations
14A or 14C of the Exchange Act, or (4) subject to the liabilities of Section 18 of the Exchange Act. This report shall not be deemed incorporated by
reference into any of our other filings under the Exchange Act or the Securities Act af 1933, as amended, except to the extent that the Company

specifically incorporates it by reference into such filing.

The Remuneration Committee of the Board of Directors has reviewed and discussed the Executive Compensation Discussion and Analysis
contained in this Proxy Statement with management. Based on such review and discussion, we have recommended to the Board of Directors that the
Executive Compensation Discussion and Analysis be included in this Proxy Statement for the fiscal year ended December 31,2018.

Submitted by the Remuneration Committee ofthe Board of Directors

David Stack (Chairman)
Jan van Heek
Kristine Peterson

45
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 4 of 9 PagelD: 1063

 

Table of Contents

2018 Summary Compensation Table

The following table sets forth information conceming the compensation of the named executive officers for the fiscal years ended December 31,

2018, 2017 and 2016.

Name and

Principal Position

John F. Thero
President and
Chief Executive
Officer

Joseph T. Kennedy
Executive Vice
President,

General Counsel and
Strategic Initiatives,
Secretary

Steven B. Ketchum, Ph.D.

President of
Research and
Development, Senior
Vice President and
Chief Scientific
Officer

Michael W. Kalb)
Senior Vice
President and Chief
Financial Officer,
Assistant Secretary

Mark W. Salyer(®)
Former Senior Vice
President and Chief
Commercial Officer

Fiscal
Year
2018
2017
2016

2018
2017
2016

2018
2017
2016

2018
2017
2016

2018
2017

Non-Equity

 

Stock Option Incentive Plan All Other
Salary ($) Bonus ($)0) Awards ($)2) Awards ($)G) Compensation ($)4) Compensation ($)(7) Total ($)
660,383 — 1,409,800 1,405,914 722,970 6,712 4,205,779
609,175 26,088 1,098,540 1,160,461 513,912 6,612 3,414,788
575,275 — 504,000 561,689 530,974 6,512 2,178,450
461,175 — 296,400 294,788 304,251 6,712 1,363,326
447,533 11,007 330,480 348,138 320,136 6,612 1,463,906
432,542 12,685 112,000 127,656 227,315 6,512 918,710
461,175 — 296,400 294,788 270,446 6,712 1,329,521
447,533 9.717 266,220 280,621 194,330 6,612 1,205,033
432,542 — 112,000 127,656 199,022 6,512 877,732
423,367 — 296,400 294,788 246,152 6,712 1,267,419
411,000 8,899 266,220 280,621 177,984 6,612 1,151,336
200,000 — _— 978,489 93,200 606 = 1,272,295
138,838 — 296,400 294,788 — 251,882 984,897
141,458 128,250 _— 1,627,659 _— 61,841 1,959,208

(1) The amounts reported in the “Bonus” column for 2017 and 2016 consist of discretionary cash bonuses awarded under the MICP for exceptional performance in 2017
or 2016, respectively. In addition, the amount reported for 2017 for Mr. Salyer includes a sign-on bonus of $60,000 and an annual cash bonus of $65,000, each paid
pursuant to the terms of his employment agreement with the Company.

(2) This column reflects the aggregate grant date fair value of time- and performance-based vesting restricted stock unit awards granted in each year calculated in accordance
with FASB ASC 718, excluding the effect of estimated forfeitures, related to service-based vesting. For performance-based restricted stock units, the value reported
reflects the value of the award at the grant date based upon the probable outcome of the performance conditions. For the performance-based restricted stock units
granted to Mr. Thero in 2018, as achievement of the performance criteria was deemed not probable on the grant date, the grant date fair value of such award included in
the table is $0. The value of Mr. Thero’s 2018 performance-based restricted stock units, assuming that the highest level of performance conditions will be achieved, is
$3,559,900, Por the performance-based restricted stock units granted in 2017, as achievement of the performance criteria was deemed not probable on the grant date, the
grant date fair value of each such award included in the table for each was $0. The value of the 2017 performance-based restricted stock units, assuming that the highest
level of performance conditions will be achieved, is $795,600 for Mr. Kennedy and $673,200 for each of Dr. Ketchum and Mr. Kalb. Assumptions used in the
calculations for these amounts are set forth in Note 11 to our consolidated financial statements included in our Annual Report on Form 10-K filed with the SEC on

February 27, 2019.

(3) This column reflects the aggregate grant date fair value of time-based stock option awards granted in each year and calculated in accordance with FASB ASC 718,
excluding the effect of estimated forfeitures. Assumptions used in the calculations for these amounts are set forth in Note 11 to our consolidated financial statements
included in our Annual Report on Form 10-K filed with the SEC on February 27, 2019,

(4) This column reflects payments made under the MICP and special incentive bonus programs in respect of the year earned. See the discussion regarding annual and
special incentive compensation in “Executive Compensation Discussion and Analysis” for further information regarding the performance measures.

46
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 5 of 9 PagelD: 1064

 

Table of Contents

(5)
(6)

ep)

Mr. Kalb joined the Company on June 30, 2016. His annualized base salary for 2016 was $400,000.

Mr. Salyer joined the Company on September 11, 2017. His employment with the Company terminated on April 18, 2018. His annualized base salary for 2017 was
$455,000. His annualized base salary for 2018 was $459,000.

The amounts included in this column represent company-paid match of 401(k) contributions and life insurance premiums unless otherwise noted, The amount reported
in 2018 for Mr. Salyer includes the following severance payments, which were paid to him in connection with the termination of his employment pursuant to the terms
of his employment agreement with the Company: (i) $229,500 for six months of base salary continuation, (ii) $10,592 for accrued paid time off, and (iii) $8,397 for the
Company portion of the COBRA premiums for six months following termination. In addition, the vesting of Mr. Salyer’s equity awards subject to time-based vesting
was accelerated by six months upon the termination of his employment pursuant to the terms of his employment agreement. The amount reported for 2017 for

Mr. Salyer includes $61,538 of relocation costs paid pursuant to the terms of his employment agreement with the Company.

Narrative to the Summary Compensation Table

The amounts reported in the Summary Compensation Table, including base salary, stock awards, option awards, and payments made under the

MICP, are described more fully under “Executive Compensation Discussion and Analysis.”

Grants of Plan-Based Awards

The following table sets forth certain information regarding grants of plan-based option awards to the named executive officers during fiscal year

 

 

2018:
Exercise

All Other Option Price of Grant Date

Awards: Option Fair Value

Number of Securities Awards of Option
Name Grant Date Underlying Options (#) ($/Sh)} Awards ($)()
John F. Thero 2/1/2018 558,000) 3.80 1,405,914
Joseph T. Kennedy 2/1/2018 117,000) 3.80 294,788
Steven B. Ketchum, Ph.D. 2/1/2018 117,000) 3.80 294,788
Michael W. Kalb 2/1/2018 117,000) 3.80 294,788
Mark W. Salyer(3) 2/1/2018 117,0002) 3.80 294,788

(1) This column reflects the aggregate grant date fair value of option awards granted in 2018, and is calculated in accordance with FASB ASC 718,

(2)
(3)

using the Black-Scholes option-pricing model, excluding the effect of estimated forfeitures. Assumptions used in the calculations for these
amounts are set forth in Note 11 to our financial statements included in our Annual Report on Fonn 10-K filed with the SEC on February 27,
2019.

These options vest monthly over 48 months beginning on February 28,2018.

Mr. Salyer’s employment with the Company terminated in April 2018. As of the termination date, options to purchase 19,502 shares with a total
grant date fair value of $49,136 had vested and all remaining unvested options were immediately forfeited.

The following table sets forth certain information regarding grants of plan-based restricted stock unit awards subject to time-based vesting to the

named executive officers during fiscal year 2018:

All Other Stock

 

 

Awards: Grant Date
Number of Shares Fair Value
of Stock or of Stock
Name Grant Date Units (#) Awards (3)()
John F. Thero 2/1/2018 371,000) 1,409,800
Joseph T. Kennedy 2/1/2018 78,0002) 296,400
Steven B. Ketchum, Ph.D. 2/1/2018 78,0002) 296,400
Michael W. Kalb 2/1/2018 78,000) 296,400
Mark W. Salyer 2/1/2018 78,000(2) 296,400

47
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 6 of 9 PagelD: 1065

 

Table of Contents
(1) This column reflects the aggregate grant date fair value of time-based restricted stock unit awards granted in 2018, calculated in accordance with
FASB ASC 718, excluding the effect of estimated forfeitures. Assumptions used in the calculations for these amounts are set forth in Note 11 to
our financial statements included in our Annual Report on Form 10-K filed with the SEC on February 27, 2019.
(2) These restricted stock unit awards vest in three equal annual installments on each of January 31, 2019, January 31,2020 and January 31,2021.
(3) Mr. Salyer’s employment with the Company terminated in April 2018, at which time the entire restricted stock unit award was immediately

forfeited.

The following table sets forth certain information regarding grants of plan-based restricted stock unit awards subject to performance-based

vesting to the named executive officers during fiscal year 2018:

(1)
(2)

(3)

Estimated Future Payouts
Under Equity
Incentive Plan Awards

 

Grant Date
Fair Value
of Stock
Name Grant Date Target (#)() Awards (3)(@)
John F. Thero 3/12/2018 970,000) 3,559,900

Joseph T. Kennedy — — —
Steven B. Ketchum, Ph.D. = — —_
Michael W. Kalb — — _
Mark W. Salyer = — —_

There is no threshold for these awards and the target equates to the maximum.

This column reflects the aggregate grant date fair value, calculated in accordance with FASB ASC 718 assuming the probable outcome of the
performance conditions on the grant date, which was assumed to be maximum achievement of such conditions.

This amount represents restricted stock unit awards that vest and are earned only ifboth of the following performance goals are achieved by
December 31, 2027: (1) a successful outcome ofthe REDUCE-IT study and (11) pre-defined commercial sales milestones. To date, only the
successful outcome ofthe REDUCE-IT study has been achieved, so none ofthe restricted stock units have vested.

The following table sets forth certain information regarding grants ofnon-equity incentive plan-based awards to the named executive officers

during fiscal year 2018:

(1)

(2)

Estimated Future Payouts Under
Non-Equity Incentive Plan

 

 

Awards (3)
Name Grant Date Target(1) Maximum!)
John F. Thero — 498,600 1,246,500
Joseph T. Kennedy — 208,035 442,074
Steven B. Ketchum, Ph.D. = 184,920 392,955
Michael W. Kalb — 169,760 360,740
Mark W. Salyer(2) — 183,600 390,150

The amounts in the “Target” and “Maximum” columns reflect the potential payouts under the 2018 MICP. Actual bonuses awarded to the
individuals were based on achievement of objectives, as discussed in the “Executive Compensation Discussion and Analysis” section above.
Mr. Salyer’s employment with the Company terminated in April 2018 and therefore he was not eligible to receive a cash incentive bonus for
2018.

48
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 7 of 9 PagelD: 1066

 

Table of Contents

Option Exercises and Stock Vested

The following table sets forth the number of shares acquired by the named executive officers upon the exercise of stock options and vesting of
restricted stock units in fiscal year 2018 as well as the value realized upon exercise or vesting. The value realized represents the aggregate difference
between the fair market value of shares on the dates of exercise or vesting and the exercise prices, if any, multiplied by the number of shares acquired
upon exercise or vesting, priorto payment of any applicable withholding taxes.

 

 

 

 

Option Awards Stock Awards
Value Value
Number of Shares Realized on Number of Shares Realized on
Acquired on Exercise Exercise Acquired on Vesting Vesting
Name (i) (8) (#) (s)
John F. Thero 407,611 7,223,410 1,914,917 6,992,224
Joseph T. Kennedy 1,149,625 10,130,754 536,854 2,962 941
Steven B. Ketchum, Ph.D. 1,518,551 9,093,787 316,104 1,033,770
Michael W. Kalb 150,000 1,234,245 29,000 108,750
Mark W. Salyer 189,584 1,689,193 _— —

49
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 8 of 9 PagelD: 1067

 

Table of Contents

Outstanding Equity Awards at Fiscal Year-End

The following table shows information regarding outstanding stock option awards at December 31,2018 for our named executive officers:

 

 

Number of Securities Option
Underlying Unexercised Options Exercise Option
Exercisable Unexercisable Price Expiration
Name (i) (#) (5/Sh)} Date
John F. Thero 750,000 aa 3.40 11/10/2020
83,230 —_— 8.86 2/1/2022
52,500 aa 8.10 1/2/2023
607,500 —_— 2.04 1/8/2024
391,667 83330) 1.02 2/2/2025
524,993 75,007(2) 2.50 7/6/2025
350,002 49,998(3) 2.50 7/6/2025
350,002 49,998(3) 2.50 7/6/2025
401,044 148,956(4) 1.40 2/1/2026
263,542 286.4586) 2.95 2/1/2027
127,875 430,125(6) 3.80 2/1/2028
Joseph T. Kennedy 600,000 — 6.35 12/16/2021
62,500 — 8.86 2/1/2022
33,750 _— 8.10 1/2/2023
1,953 1,953(1) 1.02 2/2/2025
18,750 112,511¢2) 2.50 7/6/2025
2,604 33,8544) 1.40 2/1/2026
79,063 85,9375) 2.95 2/1/2027
26,813 90,1 8716) 3.80 2/1/2028
Steven B. Ketchum, Ph.D. 23,436 1,95301) 1.02 2/2/2025
—_— 24,9982) 2.50 7/6/2025
30,438 22,500G) 2.50 7/6/2025
—_— 22,500(3) 2.50 7/6/2025
209,999 30,0017) 2.50 7/6/2025
—_— 33,8544) 1.40 2/1/2026
500 69,2706) 2.95 2/1/2027
26,813 90,1870) 3.80 2/1/2028
Michael W. Kalb 240,626 234,374(8) 2.19 T/1/2026
63,730 69,2705) 2.95 2/1/2037
26,813 90,1 8716) 3.80 2/1/2028
Mark W. Salyer 19,502 — (9) 3.49 4/18/2019

(1) The shares underlying these stock options vest monthly over 48 months beginning February 28, 2015.

(2) The shares underlying these stock options vest monthly over 48 months beginning July 31,2015.

G) The shares underlying these stock options vest monthly over 48 months beginning on July 31, 2015, and relate to grants with certain financial
and clinical performance milestones that were achieved during fiscal year 2016 and 2017. Upon achievement ofthe milestones, the options that
had vested monthly without regard to the requirement for achievement of the milestones and had been previously deferred until achievement
became exercisable. Such grants will continue to vest monthly until fully vested.

(4) The shares underlying these stock options vest monthly over 48 months beginning February 28, 2016.

(5) The shares underlying these stock options vest monthly over 48 months beginning February 28, 2017.

(6) The shares underlying these stock options vest monthly over 48 months beginning February 28, 2018.

(7) The shares underlying this stock option vest monthly over 48 months beginning on July 31, 2015, but were deferred until the achievement of
certain clinical performance milestones, which occurred in September

50
Case 3:19-cv-06601-BRM-TJB Document 51-24 Filed 10/04/19 Page 9 of 9 PagelD: 1068

 

Table of Contents

2018 upon positive REDUCE-IT results. Upon the achievement of the milestone, the shares underlying the options vested to the extent they
would have vested on a monthly basis without regard to the requirement for achievement of the performance criteria and will continue to vest
monthly thereafter.

(8) Twenty-five percent (25%) of the shares underlying this stock option vested on June 30,2017, and the remaining 75% of the options vest ratably
over the next 36 months.

(9) Mr. Salyer’s employment with the Company terminated in April 2018, at which time the vesting ofall unvested stock options subject to time-
based vesting was accelerated by six months pursuant to the terms of his employment agreement with the Company and any remaining unvested
stock options were immediately forfeited. Any remaining vested but unexercised options expire upon the one-year anniversary of his termination
date.

The following table shows information regarding outstanding restricted stock unit awards at December 31, 2018, for our named executive
officers:

Equity Incentive

 

Plan Awards: Equity Incentive
Number of Plan Awards:
Unearned Shares, Market or Payout
Number of Market Value of Units or Other Value of Unearned
Shares or Units Shares or Units of Rights That Shares, Units or
of Stock That Stock That Have Have Other Rights That
Have Not Vested Nat Vested Not Vested Have Not Vested
Name () ($d) (#) (3)
John F. Thero 75,0002) 1,020,750 — —_—
120,000(3) 1,633,200 — —_—
239,333(4) 3,257,322 — —_—
371,000) 5,049,310 — —_—
—_— —_— 1,265,250(6) 17,220,053
= = 970,000 13,201,700
Joseph T. Kennedy 94,3742) 1,284,430 — —
12,500(8) 170,125 — _—
26,6663) 362,924 — —
72,0004) 979.920 — _—
78,0006) 1,061,580 — _—
_— _— 199,500(6) 2,715,195
—_— —_— 260,000 3,538,600
Steven B. Ketchum, Ph.D. 26,666(3) 362,924 — —
58,0004) 789380 = aa
78,0006) 1,061,580 — —_—
—_— —_— 199,500(6) 2,715,195
_— _— 220,000) 2,994,200
Michael W. Kalb 58,0004) 789380 — _—
78 ,000(5) 1,061,580 — _—
— — 220,000 2,994,200

Mark W. Salyer) = — — _

(1) The market value ofthe restricted stock unit awards represents the product of the closing price of Amarin stock as of December 31, 2018, the last
trading day of the year, which was $13.61, and the number of shares underlying each such award and, with respect to performance-based awards,
assumes satisfaction of the applicable performance criteria.

(2) These restricted stock unit awards vest in 16 equal quarterly installments, commencing September 30, 2015. Amount unvested at December 31,
2018 represents the remaining two vesting tranches.

G3) These restricted stock unit awards vest in equal annual installments over three years, commencing January 31,2017. Amount unvested at
December 31,2018 represents the third and final vesting tranche.

(4) These restricted stock unit awards vest in equal annual installments over three years, commencing January 31,2018. Amount unvested at
December 31,2018 represents the remaining two vesting tranches.

51
